



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2019, is
entered into by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and the parties listed on Schedule I hereto (each,
an “Investor” and, collectively, the “Investors”).
RECITALS
WHEREAS, the Investors have, pursuant to the terms of the Purchase Agreement (as
defined herein), agreed to purchase an aggregate of 300,000 shares of the
Company’s 5.75% Series A Cumulative Perpetual Convertible Preferred Stock, par
value $0.0001 per share and liquidation preference $1,000 per share (the
“Convertible Preferred Stock”);
WHEREAS, the Convertible Preferred Stock is convertible into common stock of the
Company, par value $0.0001 per share (the “Common Stock”);
WHEREAS, it is a condition to the closing of the transactions contemplated by
the Purchase Agreement that the Company and the Investors enter into this
Agreement in order to grant the Investors certain registration rights with
respect to the Convertible Preferred Stock and the Common Stock issuable upon
conversion of the Convertible Preferred Stock; and
WHEREAS, the Company and the Investors desire to define the registration rights
of the Investors on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
Article I.Definitions.
For purposes of this Agreement, the following terms have the following meanings:
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.
“Blackout Period” means any period during which, in accordance with Article IV,
the Company is not required to effect the filing of a Registration Statement or
is entitled to postpone the preparation, filing or effectiveness or suspend the
effectiveness of a Registration Statement.
“Board Designee” has the meaning ascribed to such term in the Purchase
Agreement.
“Business Day” means any day, other than a Saturday or Sunday, on which national
banking institutions in New York, New York, are open.
“Common Stock” has the meaning ascribed to such term in the Recitals to this
Agreement.
“Company” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Control” has the meaning ascribed to such term in Rule 405 under the Securities
Act (and “Controlled” and “Controlling” shall have correlative meanings);
provided, however, that no Person will be deemed to Control another Person
solely by his or her status as a director of such other Person.
“Convertible Preferred Stock” has the meaning ascribed to such term in the
Recitals to this Agreement.
“D&O Blackout Period” means any regularly scheduled period during which the
directors and officers of the Company are not permitted to trade in the
securities of the Company in accordance with the insider trading policies of the
Company in effect from time to time.
“Demand Offering Representative” has the meaning ascribed to such term in
Section 2.2(a) hereof.
“Demand Underwritten Offering” has the meaning ascribed to such term in Section
2.2(a) hereof.
“Effectiveness Date” means, in the case of the Initial Common Stock Registration
Statement, the date that is the 90th day after the Issue Date, and, in the case
of the Initial Preferred Stock Registration Statement, the date that is the
fifth anniversary of the Issue Date.
“Effectiveness Period” has the meaning ascribed to such term in Section 2.1(b)
hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the SEC thereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Free Writing Prospectus” means a free writing prospectus as defined in Rule 405
under the Securities Act.
“Holders” means any of (i) the Investors, (ii) any Controlled Affiliate of any
Investor, and (iii) any other Person that owns, beneficially or otherwise,
Registrable Securities.
“Indemnified Party” has the meaning ascribed to such term in Section 6.3 hereof.
“Indemnifying Party” has the meaning ascribed to such term in Section 6.3
hereof.
“Initial Common Stock Registration Statement” has the meaning ascribed to such
term in Section 2.1(a) hereof.
“Initial Filing Date” means the date that is sixty (60) days after the Issue
Date or, if such date is not a Business Day, the next day that is a Business
Day.
“Initial Preferred Stock Registration Statement” has the meaning ascribed to
such term in Section 2.1(b) hereof.
“Initial Registration Statement” means an Initial Common Stock Registration
Statement or an Initial Preferred Stock Registration Statement.
“Issuer Free Writing Prospectus” means an issuer free writing prospectus as
defined in Rule 433 under the Securities Act.
“Issue Date” means October [●], 2019.
“Losses” has the meaning ascribed to such term in Section 6.1 hereof.
“Notice and Questionnaire” means a Notice and Questionnaire substantially in the
form set forth in Exhibit A hereto.
“Notice Holder” means a Holder that has duly completed, executed and delivered
to the Company a Notice and Questionnaire and who has not thereafter notified
the Company that such Holder is no longer a record or beneficial owners of any
Registrable Securities.
“Offering” means a Demand Underwritten Offering or a Piggyback Rights Company
Offering.
“Offering Launch” for an Offering means the earliest of (i) the filing of a
preliminary prospectus (or prospectus supplement) that is intended to be
distributed to potential investors in the Offering, (ii) the public announcement
of the commencement of the Offering or (iii) if applicable, the entry into a
binding agreement to sell securities being sold in the Offering to the
underwriters for the Offering.
“Offering Launch Date” for an Offering means the date on which the Offering
Launch occurred.
“Offering Notice” has the meaning ascribed to such term in Section 3.1(a)
hereof.
“Other Holders” means any Person other than the Holders having rights to require
the Company to effect an Underwritten Offering of shares of Common Stock.
“Permitted Free Writing Prospectus” has the meaning ascribed to such term in
Article VIII hereof.
“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, trust or other entity or association,
including without limitation any governmental authority.
“Piggyback Rights” has the meaning ascribed to such term in Section 3.1(a)
hereof.
“Piggyback Rights Company Offering” has the meaning ascribed to such term in
Section 3.1(a) hereof.
“Preferred Stock Filing Date” means the date that is thirty (30) days prior to
the fifth anniversary of the Issue Date or, if such date is not a Business Day,
the next day that is a Business Day.
“Prospectus” means the prospectus included in the applicable Registration
Statement, as supplemented by any and all prospectus supplements (including with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement) and as amended by any and all
amendments (including post-effective amendments) and including all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
“Purchase Agreement” means that certain 5.75% Series A Cumulative Perpetual
Convertible Preferred Stock Purchase Agreement, dated as of October 17, 2019, by
and between the Company and the Investors.
“Registrable Common Securities” means (a) any shares of Common Stock issuable or
issued upon conversion of the Convertible Preferred Stock; and (b) any
securities paid, issued or distributed in respect of any such securities defined
in clause (a) by way of stock dividend, stock split or distribution, or in
connection with a combination of shares, recapitalization, reorganization,
merger or consolidation, or otherwise; provided, however, that as to any
Registrable Common Securities, such securities will irrevocably cease to
constitute Registrable Common Securities upon the earliest to occur of: (i) the
date on which such securities are disposed of pursuant to (x) Rule 144 in a
transaction following which such securities cease to be “restricted securities”
(as defined in Rule 144) or (y) an effective registration statement under the
Securities Act; (ii) subsequent to the consummation of a second Demand
Underwritten Offering in accordance with the provisions of Section 2.2 hereof,
the date on which such securities are eligible to be sold to the public pursuant
to Rule 144 (or any successor provision) under the Securities Act without
compliance with volume limitations or other restrictions; and (iii) the date on
which such securities cease to be outstanding.
“Registrable Preferred Securities” means (a) any shares of Convertible Preferred
Stock that have not been converted into Common Stock by the fifth anniversary of
the Issue Date; and (b) any securities paid, issued or distributed in respect of
any such securities defined in clause (a) by way of stock dividend, stock split
or distribution, or in connection with a combination of shares,
recapitalization, reorganization, merger or consolidation, or otherwise;
provided, however, that as to any Registrable Preferred Securities, such
securities will irrevocably cease to constitute Registrable Preferred Securities
upon the earliest to occur of: (i) the date on which such securities are
disposed of pursuant to (x) Rule 144 in a transaction following which such
securities cease to be “restricted securities” (as defined in Rule 144) or (y)
an effective registration statement under the Securities Act; (ii) subsequent to
the consummation of a second Demand Underwritten Offering in accordance with the
provisions of Section 2.2 hereof, the date on which such securities are eligible
to be sold to the public pursuant to Rule 144 (or any successor provision) under
the Securities Act without compliance with volume limitations or other
restrictions; and (iii) the date on which such securities cease to be
outstanding.
“Registrable Securities” means (a) any shares of Common Stock issuable or issued
upon conversion of the Convertible Preferred Stock; (b) any shares of
Convertible Preferred Stock that have not been converted into Common Stock by
the fifth anniversary of the Issue Date; and (c) any securities paid, issued or
distributed in respect of any such securities defined in clause (a) or (b) by
way of stock dividend, stock split or distribution, or in connection with a
combination of shares, recapitalization, reorganization, merger or
consolidation, or otherwise; provided, however, that as to any Registrable
Securities, such securities will irrevocably cease to constitute Registrable
Securities upon the earliest to occur of: (i) the date on which such securities
are disposed of pursuant to (x) Rule 144 in a transaction following which such
securities cease to be “restricted securities” (as defined in Rule 144) or (y)
an effective registration statement under the Securities Act; (ii) subsequent to
the consummation of a second Demand Underwritten Offering in accordance with the
provisions of Section 2.2 hereof, the date on which such securities are eligible
to be sold to the public pursuant to Rule 144 (or any successor provision) under
the Securities Act without compliance with volume limitations or other
restrictions; and (iii) the date on which such securities cease to be
outstanding.
“Registration Default” has the meaning ascribed to such term in Article VII
hereof.
“Registration Expenses” has the meaning ascribed to such term in Section 5.5(a)
hereof.
“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
deemed to be incorporated by reference in such registration statement, and shall
include an Initial Registration Statement, WKSI Registration Statement and
Subsequent Registration Statement.
“Rule 144” means Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
“SEC” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the SEC thereunder.
“Subsequent Registration Statement” has the meaning ascribed to such term in
Section 2.1(c) hereof.
“Underwritten Offering” means an offering registered under the Securities Act in
which securities of the Company are sold to an underwriter or group of
underwriters for reoffering to the public.
“Underwritten Offering Demand Request” has the meaning ascribed to such term in
Section 2.2(a) hereof.
“WKSI Registration Statement” has the meaning ascribed to such term in Section
2.1(a) hereof.
Article II.    Shelf Registration and Underwritten Offering Demand Rights.
2.1    Shelf Registration.
(a)    On or prior to the Initial Filing Date, the Company shall prepare and
file, or cause to be prepared and filed, with the SEC a Registration Statement
(the “Initial Common Stock Registration Statement”) for an offering to be made
on a delayed or continuous basis pursuant to Rule 415 (or any successor
provision) under the Securities Act (which Registration Statement may be an
automatic “shelf” Registration Statement if the Company shall then be a
“well-known seasoned issuer” in accordance with the Securities Act (any such
Registration Statement, a “WKSI Registration Statement”)) registering the resale
from time to time by Holders thereof of all of the Registrable Common
Securities. The Company may satisfy the foregoing obligation by, no later than
the Initial Filing Date, designating a previously filed WKSI Registration
Statement as the Initial Common Stock Registration Statement for the purposes of
this Agreement and filing a supplement to the Prospectus included in such WKSI
Registration Statement covering the resale of all of the Registrable Common
Securities. The Initial Common Stock Registration Statement shall be on Form S-3
or another appropriate form under the Securities Act and shall provide for the
registration of such Registrable Common Securities for resale by such Holders in
accordance with reasonable and customary methods of distribution elected by the
Holders.
(b)    On or prior to the Preferred Stock Filing Date, the Company shall prepare
and file, or cause to be prepared and filed, with the SEC a Registration
Statement (the “Initial Preferred Stock Registration Statement”) for an offering
to be made on a delayed or continuous basis pursuant to Rule 415 (or any
successor provision) under the Securities Act (which Registration Statement may
be a WKSI Registration Statement if the Company shall then be a “well-known
seasoned issuer” in accordance with the Securities Act) registering the resale
from time to time by Holders thereof of all of the Registrable Preferred
Securities. The Company may satisfy the foregoing obligation by, no later than
the Preferred Stock Filing Date, designating a previously filed WKSI
Registration Statement as the Initial Preferred Stock Registration Statement for
the purposes of this Agreement and filing a supplement to the Prospectus
included in such WKSI Registration Statement covering the resale of all of the
Registrable Preferred Securities. The Initial Preferred Stock Registration
Statement shall be on Form S-3 or another appropriate form under the Securities
Act and shall provide for the registration of such Registrable Preferred
Securities for resale by such Holders in accordance with reasonable and
customary methods of distribution elected by the Holders.
(c)    The Company will use its reasonable efforts to (i) if an Initial
Registration Statement is not a WKSI Registration Statement, cause such Initial
Registration Statement to become effective under the Securities Act as promptly
as practicable but in any event by the Effectiveness Date or otherwise make
available a WKSI Registration Statement for use by Holders by the Effectiveness
Date and (ii) keep such Initial Registration Statement (or any Subsequent
Registration Statement) continuously effective under the Securities Act, and not
subject to any stop order, injunction or other similar order or requirement of
the SEC, until the date on which all Registrable Securities cease to be
Registrable Securities (the “Effectiveness Period”).
(d)    If the obligations under Section 2.1(a) or 2.1(b) are satisfied by the
filing of a Registration Statement relating to the applicable Registrable
Securities, at the time the applicable Initial Registration Statement becomes
effective under the Securities Act, each Holder that is a Notice Holder on or
prior to the date that is ten (10) Business Days prior to such time of
effectiveness shall be named as a selling securityholder in such Initial
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the applicable
Registrable Securities in accordance with applicable law. If the Company shall
satisfy its obligations under Section 2.1(a) or 2.1(b) through the designation
of a previously filed WKSI Registration Statement as the applicable Initial
Registration Statement for purposes of this Agreement, each Holder that is a
Notice Holder on or prior to the date that is ten (10) Business Days prior to
the date the Prospectus thereunder is first made available for use by Notice
Holders shall be named as a selling securityholder in such Prospectus in such a
manner as to permit such Holder to deliver such Prospectus to purchasers of the
applicable Registrable Securities in accordance with applicable law.
(e)    Subject to Section 5.3 hereof, if any Registration Statement ceases to be
effective under the Securities Act for any reason at any time during the
Effectiveness Period, the Company shall use its reasonable efforts to promptly
cause such Registration Statement to become effective under the Securities Act,
and in any event shall, as promptly as practicable, and in any event not later
than (20) days following such cessation of effectiveness, (i) amend such
Registration Statement in a manner intended to obtain the withdrawal of any
order suspending the effectiveness of such Registration Statement or (ii) file
an additional Registration Statement (a “Subsequent Registration Statement”) for
an offering to be made on a delayed or continuous basis pursuant to Rule 415 of
the Securities Act registering the resale from time to time by Holders thereof
of all securities that are Registrable Securities as of the time of such filing.
If a Subsequent Registration Statement is filed at a time when the Company is a
“well-known seasoned issuer,” such Subsequent Registration Statement shall be a
WKSI Registration Statement that shall go effective immediately upon filing. If
the Company is not then a “well-known seasoned issuer,” the Company shall use
its reasonable efforts to (A) cause such Subsequent Registration Statement to
become effective under the Securities Act as promptly as practicable after such
filing, but in no event later than the date that is ninety (90) days after the
date such Subsequent Registration Statement is required by this Section 2.1(d)
to be filed with the SEC and (B) keep such Subsequent Registration Statement (or
another Subsequent Registration Statement) continuously effective until the end
of the Effectiveness Period. Any such Subsequent Registration Statement shall be
on Form S-3 or another appropriate form and shall provide for the registration
of such Registrable Securities for resale by such Holders in accordance with
reasonable and customary methods of distribution elected by the Holders.
(f)    (i) In order to sell Registrable Securities pursuant to a Registration
Statement and related Prospectus, each Holder shall deliver a completed and
executed Notice and Questionnaire to the Company prior to any attempted or
actual distribution of Registrable Securities under a Registration Statement.
From and after the date an Initial Registration Statement becomes effective
under the Securities Act, or if the Company designates a WKSI Registration
Statement as a Registration Statement for purposes of this Agreement, from and
after the date the Prospectus thereunder is first made available for use by
Notice Holders, the Company shall, as promptly as reasonably practicable after
the date such Holder becomes a Notice Holder, and in any event, subject to
clause (B) below, within the later of (x) ten (10) Business Days (or, in the
case the Company is required to file a post-effective amendment or a Subsequent
Registration Statement pursuant to clause (A) below, twenty (20) days) after
such date or (y) ten (10) Business Days after the expiration of any Blackout
Period that either (I) is in effect when such Holder became a Notice Holder or
(II) is put into effect within five (5) Business Days after the date such Holder
became a Notice Holder,
(A)    if required by applicable law, file with the SEC a supplement to the
related Prospectus or a post-effective amendment to the Registration Statement
or file with the SEC a Subsequent Registration Statement and any necessary
supplement or amendment to any document incorporated therein by reference and
file any other required document with the SEC so that such Notice Holder is
named as a selling securityholder in a Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Notice Holder to deliver a
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law; provided, the Company shall not be required to file more than
one (1) supplement to the Prospectus during any month or one (1) amendment to
the Registration Statement or one (1) new Registration Statement during any
three months.
(B) If pursuant to Section 2.1(f)(i)(A), the Company is required to file a
post-effective amendment to the Registration Statement or a Subsequent
Registration Statement, the Company shall use commercially reasonable efforts to
cause such post-effective amendment or Subsequent Registration Statement, as the
case may be, to become effective under the Securities Act as promptly as
practicable after its filing, but in no event later than the date that is ninety
(90) days after the date such post-effective amendment or Subsequent
Registration Statement, as the case may be, is required by this Section 2.1(f)
to be filed with the SEC.
(C)    The Company shall provide such Notice Holder a reasonable number of
copies of any documents filed pursuant to clause (A) above, it being understood
and agreed that delivery of an electronic copy of any such documents shall
satisfy the Company’s obligation hereunder unless the Notice Holder notifies the
Company that it wishes to receive paper copies.
(D)    The Company shall notify such Notice Holder as promptly as practicable
after the effectiveness under the Securities Act of any post-effective amendment
or Subsequent Registration Statement filed pursuant to clause (A) above.
(E)    If such Holder became a Notice Holder during a Blackout Period, or a
Blackout Period is put into effect within five (5) Business Days after the date
such Holder became a Notice Holder, the Company shall so inform such Notice
Holder and shall take the actions set forth in clauses (A), (B), (C) and (D)
above within ten (10) Business Days after expiration of such Blackout Period
(subject to the other grace periods set forth in such clauses).
i.Notwithstanding anything contained herein to the contrary, the Company shall
be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder (regardless of
when such Holder became a Notice Holder) shall be named as a selling
securityholder in a Registration Statement or related Prospectus in accordance
with the requirements of this Section 2.1(f) or Section 2.1(d), as applicable.
2.2    Demand Underwritten Offerings.
(a)    At any time while a Registration Statement is effective, any Notice
Holder or group of Notice Holders holding Registrable Securities equal in number
to at least 51% (calculated on an as-converted basis) of all Registrable
Securities issued on the Issue Date may make written requests (each, an
“Underwritten Offering Demand Request”) to the Company for Underwritten
Offerings (each, a “Demand Underwritten Offering”) of Registrable Securities
included in such Registration Statement; provided, however, that an Underwritten
Offering Demand Request may only be made if:
(i)
prior to the date of the Underwritten Offering Demand Request, the Company has
not effected two Demand Underwritten Offerings in accordance with the provisions
of this Agreement; and

(ii)
the Registrable Securities requested to be registered (1) have an aggregate
then-current market value of $25 million or more or aggregate liquidation
preference of $25 million or more (before deducting underwriting discounts and
commissions) or (2) constitute all of the then-outstanding Registrable
Securities held by the Holders.

Any Underwritten Offering Demand Request will specify (i) the names of the
requesting Notice Holders and number of Registrable Securities proposed to be
registered on behalf of each such Notice Holder, (ii) the desired Offering
Launch Date for the Demand Underwritten Offering, which shall not be less than
ten (nor more than 15) Business Days following the date on which the
Underwritten Offering Demand Request is provided to the Company and (iii) a
single Person (the “Demand Offering Representative”) appointed by Notice Holders
of a majority of the Registrable Securities proposed, in the Underwritten
Offering Demand Request, to be registered who shall serve as the representative
of the Notice Holders with respect to the Demand Underwritten Offering.
Subject to Section 2.3, the Company shall have the right to include shares of
Common Stock to be sold for its own account or shares owned by Other Holders in
a Demand Underwritten Offering.
(b)    If an Underwritten Offering Demand Request is received from Notice
Holders representing less than all Notice Holders of Registrable Securities, the
Company shall within five Business Days of the receipt thereof provide a copy of
such Underwritten Offering Demand Request to all other Notice Holders of
Registrable Securities.
The Company shall use its reasonable efforts to include in such Demand
Underwritten Offering any Registrable Securities requested to be included by
such other Notice Holders of Registrable Securities by notice to the Company
provided within five Business Days of the date on which such Underwritten
Offering Demand Request was provided to such other Notice Holders of Registrable
Securities.


(c)    Upon receipt of an Underwritten Offering Demand Request, the Company
shall use its reasonable efforts to prepare the applicable offering documents
and take such other actions as are set forth in Section 5.1 relating to such
Demand Underwritten Offering in order to permit the Offering Launch Date for
such Demand Underwritten Offering to occur on the date set forth in the
Underwritten Offering Demand Request. The Demand Offering Representative shall
have the right, in consultation with the managing underwriters, to determine the
actual Offering Launch Date; provided such date is not less than ten Business
Days after the date on which the Company received the applicable Underwritten
Offering Demand Request, unless otherwise agreed to in writing by the Company.
The Demand Offering Representative, on behalf of the Notice Holders, will have
the right to determine the structure of the offering and negotiate the terms of
any underwriting agreement as they relate to the Notice Holders, including the
number of Registrable Securities to be sold (if not all Registrable Securities
offered can be sold at the highest price offered by the underwriters), the
offering price and underwriting discount. After consultation with the Company
and consideration of the Company’s views, the Demand Offering Representative
will also have the right to determine the underwriters (and their roles) in the
offering; provided that the lead underwriter must be a nationally recognized
investment banking firm. The Company will coordinate with the Demand Offering
Representative in connection with the fulfillment of its responsibilities
pursuant to Section 5.1 and will be entitled to rely on the authority of the
Demand Offering Representative to act on behalf of all Notice Holders with
respect to the Demand Underwritten Offering.
(d)    Notwithstanding the foregoing, the Company shall not be obligated to
effect, or take any action to effect, a Demand Underwritten Offering for which
the proposed Offering Launch Date is scheduled to occur during a period when the
Notice Holders are prohibited from selling their Registrable Securities pursuant
to lock-up agreements entered into (or that were required to be entered into) in
connection with any prior Underwritten Offering conducted by the Company on its
own behalf or on behalf of selling stockholders, unless the Notice Holders have
obtained the consent of the counterparties to such lock-agreements. The Demand
Offering Representative may revoke an Underwritten Offering Demand Request at
any time by providing written notice of such revocation to the Company and, for
purposes of determining the number of Demand Underwritten Offerings to which the
Notice Holders are entitled, an Underwritten Offering Demand Request that was
revoked will not count as a Demand Underwritten Offering unless such revocation
occurs after the Offering Launch and the Company does not sell any shares of
Common Stock for its own account pursuant to such offering.
2.3    Priority on Demand Underwritten Offerings. If the managing underwriters
of a Demand Underwritten Offering advise the Notice Holders and the Company that
the inclusion in such Demand Underwritten Offering of all of the Registrable
Securities requested to be included therein would adversely affect the success
of such Demand Underwritten Offering, only the full number or amount of
Registrable Securities that, in the view of such managing underwriters, can be
sold without adversely affecting the success of such Demand Underwritten
Offering will be included in such Demand Underwritten Offering and the number or
amount Registrable Securities to be included in such Demand Underwritten
Offering shall be allocated pro rata among the Notice Holders that have
requested Registrable Securities to be included in such Demand Underwritten
Offering, on the basis of the number or amount of Registrable Securities
requested to be included therein by each such Notice Holder.
No securities to be sold by the Company or for the account of any Other Holder
shall be included in a Demand Underwritten Offering pursuant to Section 2.2(a)
hereof if the managing underwriters of the Demand Underwritten Offering advise
the Holders and the Company that the total number or amount of Registrable
Securities requested to be included in such Demand Underwritten Offering,
together with such other securities that the Company and any Other Holders
propose to include in such Demand Underwritten Offering is such as to adversely
affect the success of such Demand Underwritten Offering. In such case, the
Company will include in such Demand Underwritten Offering all Registrable
Securities requested to be included therein, up to the full number or amount
that, in the view of such managing underwriters can be sold without adversely
affecting the success of such Demand Underwritten Offering, before including any
securities of any other Person (including the Company); and, if, after all
Registrable Securities requested to be included therein, the full number or
amount of securities of any other Person (including the Company) cannot, in the
view of such managing underwriters, be sold without adversely affecting the
success of such Demand Underwritten Offering, then the number or amount of such
securities of such other Persons (including the Company) to be included therein
will be allocated pro rata among such other Persons (including the Company).
Article III.    Piggyback Underwritten Offering.
3.1    Right to Piggyback.
(a)    Subject to the terms and conditions of this Agreement, whenever the
Company proposes to sell Common Stock in any Underwritten Offering (including
any such Underwritten Offering which would also include Registrable Common
Securities or Common Stock held by Other Holders, a “Piggyback Rights Company
Offering”), at least seven Business Days prior to (i) the Offering Launch Date
for such Piggyback Rights Company Offering or (ii) if a Registration Statement
is not effective, filing a Registration Statement with respect to a proposed
Piggyback Rights Company Offering, the Company shall give written notice of such
proposed Piggyback Rights Company Offering to all Notice Holders (the “Offering
Notice”), which notice shall offer the Notice Holders the opportunity to include
such number of Registrable Common Securities in the Piggyback Rights Company
Offering as each such Notice Holder may request. Subject to Section 3.2(a), each
Notice Holder will have the right (“Piggyback Rights”) to include in such
Piggyback Rights Company Offering (and Registration Statement, if applicable)
any Registrable Common Securities requested to be included by such Notice Holder
by notice to the Company provided within four Business Days after the Company
provides the Offering Notice; provided that the Company will not be required to
include a Notice Holder’s Registrable Common Securities in any such Piggyback
Rights Company Offering if such Notice Holder has not provided to the Company,
in writing within such four Business Day period, such information regarding such
Notice Holder (including such Notice Holder’s ownership of Registrable Common
Securities) as the Company may reasonably request in the Offering Notice in
accordance with the provisions of Section 5.2, if not previously provided
(including in a Notice and Questionnaire). Each Notice Holder that has provided
notice to the Company within such four Business Day period requesting to include
any of its Registrable Securities in such Piggyback Rights Company Offering
agrees that, if any information contained in the Notice and Questionnaire that
it most recently provided to the Company is incorrect, then it will provide a
new Notice and Questionnaire within such four Business Day Period, and, in the
absence of receiving a new Notice and Questionnaire within such period, the
Company will be entitled to assume that all information in the most recent
Notice and Questionnaire provided by such Notice Holder is correct.
Notwithstanding anything to the contrary, (x) this Section 3.1 will not apply to
any offering of preferred securities, debt securities, or debt securities
convertible into or exchangeable for, or warrants exercisable for, or other
rights to acquire, Common Stock notwithstanding that the related registration
statement registers the issuance of Common Stock upon conversion, exchange or
exercise of such debt securities, warrants or rights; and (y) no Holder that is
not a Notice Holder will have any rights pursuant to this Article III.
(b)    Each Holder agrees that such Holder will treat as confidential the
receipt of any Offering Notice and shall not disclose or use the information
contained in such Offering Notice without the prior written consent of the
Company until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by such
Holder in breach of the terms of this Agreement.
(c)    The Company shall have the right to determine the Offering Launch Date
for any Piggyback Rights Company Offering. The Company shall also have the right
to determine the structure of the Piggyback Rights Company Offering, the right
to determine the underwriters (and their roles) in the Piggyback Rights Company
Offering and the right to negotiate the terms of any underwriting agreement
(other than those provisions relating to the Holders), including the number of
shares to be sold (if not all shares offered can be sold at the highest price
offered by the underwriters), the offering price and underwriting discount. The
Company may determine not to proceed with any Piggyback Rights Company Offering,
and the Notice Holders shall be permitted to withdraw any of their Registrable
Common Securities included therein, in each case at any time prior to the
pricing of such Piggyback Rights Company Offering. The Company shall coordinate
with the Notice Holders in connection with the fulfillment of its
responsibilities pursuant to Section 5.1.
(d)    The Company will not grant any Other Holders with rights to include any
securities of such Other Holders in any Demand Underwritten Offering unless such
rights are subject to limitations substantially similar to those set forth in
Section 3.2.
3.2    Priority in Piggyback Underwritten Offerings.
(a)    If the managing underwriters of an Underwritten Offering of Common Stock
advise the Company and the selling Notice Holders in writing that, in their
view, the total number or amount of securities that the Company, such Notice
Holders and any Other Holders, as the case may be, propose to include in such
Underwritten Offering is such as to adversely affect the success of such
Underwritten Offering, then:
(i)    if such Underwritten Offering is a Piggyback Rights Company Offering, the
Company will include in such Piggyback Registration: (A) first, all securities
to be offered by the Company; and (B) second, up to the full number or amount of
Registrable Common Securities (or in the case of any Other Holders, Common
Stock) requested to be included in such Piggyback Rights Company Offering by the
Notice Holders and any Other Holders, allocated pro rata among such holders, on
the basis of the amount of securities requested to be included therein by each
such holder, so that the total number or amount of securities to be included in
such Underwritten Offering is the full number or amount that, in the view of
such managing underwriters, can be sold without adversely affecting the success
of such Underwritten Offering; and
(ii)    if such Underwritten Offering is either (x) an Underwritten Offering for
the account of Other Holders in which the Company is not selling Common Stock;
or (y) an Underwritten Offering for the account of Other Holders pursuant to a
contractual demand request by such Other Holders, and in which Underwritten
Offering the Company is also offering for sale any of its Common Stock, then the
Company will include in such Piggyback Registration: (A) first, all securities
to be offered by such Other Holders; and (B) second, up to the full number or
amount of Registrable Common Securities requested to be included in such
Piggyback Rights Company Offering by the Notice Holders and up to the full
number or amount of shares of Common Stock, if any, proposed to be sold by the
Company pursuant to such Underwritten Offering, allocated pro rata among such
Notice Holders and the Company, on the basis of the amount of securities
requested to be included therein by each such Notice Holders and the Company, as
applicable, so that the total number or amount of securities to be included in
such Underwritten Offering is the full number or amount that, in the view of
such managing underwriters, can be sold without adversely affecting the success
of such Underwritten Offering.
(b)    If so requested (pursuant to a written notice received prior to the
applicable Offering Launch) by the managing underwriters in any Underwritten
Offering, Holders participating in such Underwritten Offering will agree not to
(i) effect any public sale or distribution (or any other type of sale as the
managing underwriters reasonably determine is appropriate in order to not
adversely affect the Underwritten Offering) of any Registrable Securities,
including a sale pursuant to Rule 144 (but excluding any Registrable Securities
included in such Underwritten Offering) or (ii) deliver any Underwritten
Offering Demand Request, during the period commencing on the date of the
Prospectus (or Prospectus supplement if the offering is made pursuant to a
“shelf registration”) and continuing for not more than 60 days (or such
additional number of days as the managing underwriters reasonably determine is
appropriate in order to not adversely affect the Underwritten Offering)
following the date of the Prospectus (or Prospectus supplement if the offering
is made pursuant to a “shelf registration”). In the event of such a request, the
Company may impose, during such period, appropriate stop-transfer instructions
with respect to the Registrable Securities subject to such restrictions.
Article IV.    Blackout Period.
4.1    Blackout. Notwithstanding anything contained in Articles II or III hereof
to the contrary, if the Company determines in good faith that the registration
and distribution of Registrable Securities would require disclosure of material
nonpublic information that the Company has a bona fide business purpose for not
disclosing, the Company will promptly give the Holders notice of such
determination (but not of the material nonpublic information or business
purpose) and will be entitled to postpone the preparation, filing, effectiveness
or use of or suspend the effectiveness of a Registration Statement for a
reasonable period of time not to exceed 90 days in any single instance.
4.2    Blackout Period Limits. Notwithstanding anything contained in this
Article IV to the contrary, (i) for so long as no Board Designee is a member of
the Board of Directors of the Company, in no event shall the number of days
included in all Blackout Periods during any consecutive 12-month period exceed
an aggregate of 120 days, (ii) for so long as a Board Designee is a member of
the Board of Directors of the Company, (x) in no event shall the Company be
entitled to postpone the preparation, filing or effectiveness or suspend the
effectiveness of a Registration Statement during a period that is not a D&O
Blackout Period, except pursuant to Section 4.1; and (y) the Holders agree to be
bound by each D&O Blackout Period; and (iii) in no event shall the Company be
entitled to postpone the preparation, filing or effectiveness or suspend the
effectiveness of a Registration Statement pursuant to this Article IV unless,
during the Blackout Period, the Company postpones the preparation, filing or
effectiveness, or suspends the use of, all of its other registration statements
by any Other Holders.
Article V.    Procedures and Expenses.
5.1    Registration Procedures. In connection with the Company’s registration
obligations pursuant to Articles II and III hereof, the Company will use its
reasonable efforts to effect such registrations to permit the sale of
Registrable Securities by a Holder in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company will as
promptly as reasonably practicable:
(a)    prepare and file with the SEC a Registration Statement on an appropriate
form under the Securities Act available for the sale of the Registrable
Securities by the selling Holders in accordance with the intended method or
methods of distribution thereof; provided, however, that the Company will,
before filing, furnish to each selling Holder and the managing underwriters, if
any, copies of the Registration Statement or Prospectus or any amendments or
supplements thereto (including documents that would be incorporated or deemed to
be incorporated therein by reference) proposed to be filed and provide each
selling Holder, the managing underwriters, if any, and their counsel with a
reasonable opportunity to comment on such Registration Statement or Prospectus
or amendments or supplements thereto;
(b)    furnish, at its expense, to the selling Holders and the managing
underwriters, if any, such number of conformed copies of the Registration
Statement and each amendment thereto, of the Prospectus and each supplement
thereto, and of such other documents as the selling Holders reasonably may
request from time to time;
(c)    prepare and file with the SEC any amendments and post-effective
amendments to the Registration Statement as may be necessary and any supplements
to the Prospectus as may be required or appropriate, in the view of the Company
and its counsel, by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act to keep the
Registration Statement effective until the earlier of (i) such time as all
Registrable Securities covered by the Registration Statement are disposed of in
accordance with the intended plan of distribution set forth in the Registration
Statement or supplement to the Prospectus and (ii) the expiration of the
Effectiveness Period;
(d)    promptly following its actual knowledge thereof, notify the selling
Holders and the managing underwriters, if any, and their counsel:
(i)    when a Registration Statement, Prospectus, Issuer Free Writing Prospectus
or any supplement or amendment thereto has been filed and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective;
(ii)    of any request by the SEC or any other governmental authority for
amendments or supplements to a Registration Statement, Prospectus or Issuer Free
Writing Prospectus or for additional information;
(iii)    of the issuance by the SEC or any other governmental authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose;
(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;
(v)    of the occurrence of any event which makes any statement made in the
Registration Statement or Prospectus or any Issuer Free Writing Prospectus
untrue in any material respect or which requires the making of any changes in a
Registration Statement, Prospectus, Issuer Free Writing Prospectus or other
documents so that it will not include an untrue statement of a material fact or
omit to state any material fact required (in the case of the Registration
Statement only) or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading; and
(vi)    to the extent not covered by Section 5.1(d)(v), of the Company’s
reasonable determination that a post-effective amendment to a Registration
Statement is necessary;
(e)    use its reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable date;
(f)    prior to any public offering of Registrable Securities, register or
qualify and cooperate with the selling Holders, the managing underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as the selling Holders or the
managing underwriters reasonably request in writing and maintain each
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective pursuant to
this Agreement and to take any other action that may be necessary or advisable
to enable such selling Holders or the underwriters, if any, to consummate any
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to qualify generally to do
business in any jurisdiction in which it is not then so qualified or take any
action which would subject it to general service of process or material taxation
in any jurisdiction in which it is not then so subject;
(g)    as promptly as practicable upon the occurrence of any event contemplated
by Section 5.1(d)(v) hereof or any determination by the Company contemplated by
Section 5.1(d)(vi) hereof, prepare (and furnish, at its expense, to the selling
Holders and the managing underwriters, if any, a reasonable number of copies of)
a supplement or post-effective amendment to each Registration Statement or a
supplement to the related Prospectus (including by means of an Issuer Free
Writing Prospectus), or file any other required document so that, in the case of
Section 5.1(d)(v), the Registration Statement and, as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus or Issuer Free Writing Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required (in the
case of the Registration Statement only) or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and, in the case of Section 5.1(d)(vi), the post-effective
amendment to the Registration Statement is effected in the manner determined
necessary by the Company;
(h)    in the case of an Underwritten Offering, enter into customary agreements
(including an underwriting agreement) and take other actions reasonably
necessary to expedite the disposition of the Registrable Securities, and in
connection therewith:
(i)    use its reasonable efforts to obtain opinions of counsel to the Company
(such counsel being reasonably satisfactory to the managing underwriters, if
any) and updates thereof covering matters customarily covered in opinions of
counsel requested in Underwritten Offerings, addressed to the underwriters;
(ii)    use its reasonable efforts to obtain “comfort” letters and updates
thereof from the independent certified public accountants of the Company
addressed to the underwriters, if any, covering matters customarily covered in
“comfort” letters in connection with Underwritten Offerings; and
(iii)    provide officers’ certificates and other customary closing documents
reasonably requested by the managing underwriters;
(iv)    if so requested (pursuant to a notice received prior to the applicable
Offering Launch) by the managing underwriters for the Underwritten Offering
relating thereto, subject to customary exceptions, agree not to effect any
underwritten public sale or distribution of any securities that are the same as,
or similar to, the Registrable Securities to be included in the Underwritten
Offering, or any securities convertible into, or exchangeable or exercisable
for, any securities of the Company that are the same as, or similar to, the
Registrable Securities to be included in the Underwritten Offering, during a
period specified by the managing underwriters not to exceed 90 days.
(i)    upon reasonable notice and at reasonable times during normal business
hours, make available for inspection by a representative of each selling Holder
and the managing underwriters, if any, participating in any disposition of
Registrable Securities and attorneys or accountants retained by any selling
Holder or any underwriter, customary due diligence information; provided,
however, that for the avoidance of doubt any information supplied hereunder is
subject to Section 11.2 hereof;
(j)    use its reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11 (a) of the Securities Act, provided that the Company will be
deemed to have complied with this Section 5.1(j) if it has satisfied the
provisions of Rule 158 under the Securities Act (or any similar rule promulgated
under the Securities Act);
(k)    with respect to any shares of Registrable Securities that are of a class
that are then listed on a national securities exchange, use its reasonable
efforts to cause all such shares of Registrable Securities to be listed on such
exchange;
(l)    use its reasonable efforts to procure the cooperation of the Company’s
transfer agent or The Depository Trust Company, as applicable, in settling any
offering or sale of Registrable Securities; and
(m)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA, including the retention of a “Qualified Independent Underwriter” (as
defined in FINRA Rule 5121(f)(12)) and the use of reasonable best efforts to
obtain FINRA’s pre-clearance or pre-approval of the Registration Statement and
applicable Prospectus upon filing with the SEC.
5.2    Information from Holders.
(a)    Each selling Holder shall furnish to the Company the information set
forth in the Notice and Questionnaire and such other information regarding such
Holder and its plan and method of distribution of such Registrable Securities as
the Company may, from time to time, reasonably request in writing. The Company
may refuse to proceed with the registration of such Holder’s Registrable
Securities if such Holder unreasonably fails to furnish such information within
a reasonable time after receiving such request.
(b)    Each selling Holder will promptly (i) following its actual knowledge
thereof, notify the Company of the occurrence of any event that makes any
statement made in a Registration Statement, Prospectus, Issuer Free Writing
Prospectus or other Free Writing Prospectus, or in any Notice and Questionnaire
previously provided by such Holder, regarding such selling Holder untrue in any
material respect or that requires the making of any changes in a Registration
Statement, Prospectus or Free Writing Prospectus so that, in such regard, it
will not include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading and (ii) provide
the Company with such information as may be required to enable the Company to
prepare a supplement or post-effective amendment to any such Registration
Statement or a supplement to such Prospectus or Free Writing Prospectus.
5.3    Suspension of Disposition.
(a)    Each selling Holder will be deemed to have agreed that, upon receipt of
any notice from the Company of the occurrence of any event of the type described
in Sections 5.1(d)(ii), 5.1(d)(iii), 5.1(d)(iv), 5.1(d)(v) or 5.1(d)(vi) hereof,
such Holder will discontinue disposition of Registrable Securities covered by a
Registration Statement, Prospectus or Free Writing Prospectus and suspend use of
such Prospectus or Free Writing Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 5.1(g) hereof or until it is advised by the
Company that the use of the applicable Prospectus or Free Writing Prospectus may
be resumed and have received copies of any additional or supplemental filings
that are incorporated or deemed to be incorporated by reference in such
Prospectus or Free Writing Prospectus. The Company shall be required to provide
to the Holders copies of the supplemented or amended Prospectus or Issuer Free
Writing Prospectus contemplated by Section 5.1(g) hereof or to take such actions
as are necessary so as to enable the Company to advise Holders that the use of
the applicable Prospectus or Free Writing Prospectus may be resumed and to
provide to Holders copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Free Writing Prospectus within 120 calendar days of the date on which it
provides notice to Holders of any event of the type described in
Sections 5.1(d)(ii), 5.1(d)(iii), 5.1(d)(iv), 5.1(d)(v) or 5.1(d)(vi) hereof.
(b)    Each selling Holder will be deemed to have agreed that, upon receipt of
any notice from the Company of the determination by the Company specified in
Section 4.1 hereof, such selling Holder will discontinue disposition of
Registrable Securities covered by a Registration Statement, Prospectus or Free
Writing Prospectus and suspend use of such Prospectus or Free Writing Prospectus
until the earlier to occur of the Holder’s receipt of (i) copies of a
supplemented or amended Prospectus or Issuer Free Writing Prospectus describing
the event giving rise to the aforementioned suspension and (ii) (A) notice from
the Company that the use of the applicable Prospectus or Issuer Free Writing
Prospectus may be resumed and (B) copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Issuer Free Writing Prospectus.
5.4    [Reserved.]
5.5    Registration Expenses.
(a)    All fees and expenses incurred by the Company in complying with
Articles II and III hereof and Section 5.1 hereof (“Registration Expenses”) will
be borne by the Company, whether or not any Registration Statement is filed or
becomes effective. These fees and expenses will include without limitation
(i) all registration, filing and qualification fees (including fees and expenses
with respect to any FINRA registration or filing), (ii) printing, duplicating
and delivery expenses, (iii) fees and disbursements of counsel for the Company,
(iv) fees and expenses of complying with state securities or “blue sky” laws
(including the fees and expenses of any local counsel in connection therewith),
(v) fees and disbursements of all independent certified public accountants
referred to in Section 5.1(h)(ii) hereof (including the expenses of any special
audit and “comfort” letters required by or incident to such performance) and
(vi) fees and expenses in connection with listing the Registrable Securities on
the New York Stock Exchange or such other securities exchange on which the
Common Stock may then be listed, if applicable.
(b)    In connection with the filing of each Registration Statement in which the
Holders are named as selling securityholders and each Underwritten Offering, the
Company shall pay the reasonable fees and out-of-pocket expenses of one law firm
retained by all Holders, considered collectively, within 10 Business Days of
presentation of a detailed invoice to the Company, in an amount not to exceed
$20,000 in the case of the filing of a Registration Statement and $100,000 in
the case of an Underwritten Offering.
(c)    Notwithstanding anything contained herein to the contrary, all
underwriting fees, discounts, selling commissions and stock transfer taxes
applicable to the sale of Registrable Securities will be borne by the Holder
owning such Registrable Securities.
Article VI.    Indemnification.
6.1    Indemnification by the Company. The Company will indemnify and hold
harmless, to the fullest extent permitted by law, each Holder owning Registrable
Securities registered pursuant to this Agreement, such Holder’s Affiliates, such
Holder’s and its Affiliates’ officers, directors, managers, partners, members,
stockholders, employees, advisors, agents and other representatives, each Person
who controls such Holder or such Affiliate and the representatives of each such
controlling person (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) from and against all losses, claims, damages,
liabilities, costs (including without limitation reasonable attorneys’ fees and
disbursements) and expenses (collectively, “Losses”) incurred by such party, as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained or incorporated by reference in any Registration
Statement, Prospectus or preliminary prospectus or Issuer Free Writing
Prospectus or any other document used in connection with the offering of the
Registrable Securities contemplated hereunder, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as the same are based solely upon information furnished in writing to
the Company by or on behalf of such Holder expressly for use therein, or arising
out of or based upon any other violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation thereunder
applicable to the Company. The indemnity provided in this Section 6.1 shall
survive any transfer or disposal of the Registrable Securities by the Holders.
6.2    Indemnification by Holders. In the event of the filing of any
registration statement relating to the registration of any Registrable
Securities, each Holder (severally and not jointly) will indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its Affiliates,
officers, directors, managers, partners, members, stockholders, employees,
advisors, agents and other representatives, and each Person who controls the
Company (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) from and against all Losses arising out of or based upon any
untrue or alleged untrue statement of a material fact contained or incorporated
by reference in any Registration Statement, Prospectus or preliminary prospectus
or Issuer Free Writing Prospectus or any other document used in connection with
the offering of the Registrable Securities contemplated hereunder, or arising
out of or based upon any omission or alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
information so furnished in writing by or on behalf of such Holder to the
Company expressly for use in such Registration Statement, Prospectus or
preliminary prospectus or Issuer Free Writing Prospectus. In no event will the
liability of any Holder be greater in amount than the dollar amount of the net
proceeds (after any discounts, commissions, transfer taxes, fees and expenses)
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
6.3    Conduct of Indemnification Proceedings. If any Person becomes entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party will give
prompt notice to the party from which indemnity is sought (the “Indemnifying
Party”) of any claim or of the commencement of any action or proceeding with
respect to which the Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
prejudiced materially by such failure. If such an action or proceeding is
brought against the Indemnified Party, the Indemnifying Party will be entitled
to participate therein and, to the extent it may elect by written notice
delivered to the Indemnified Party promptly after receiving the notice referred
to in the immediately preceding sentence, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. Notwithstanding the
foregoing, the Indemnified Party will have the right to employ its own counsel
in any such case, but the fees and expenses of that counsel will be at the
expense of the Indemnified Party unless (a) the employment of the counsel has
been authorized in writing by the Indemnifying Party, (b) the Indemnifying Party
has not employed counsel to take charge of such action or proceeding within a
reasonable time after notice of commencement thereof or (c) the Indemnified
Party reasonably concludes, based upon the opinion of counsel, that there are
defenses or actions available to it which are different from or in addition to
those available to the Indemnifying Party which, if the Indemnifying Party and
the Indemnified Party were to be represented by the same counsel, could result
in a conflict of interest for such counsel or materially prejudice the
prosecution of defenses or actions available to the Indemnified Party. If any of
the events specified in clause (a), (b) or (c) of the immediately preceding
sentence are applicable, then the reasonable fees and expenses of separate
counsel for the Indemnified Party will be borne by the Indemnifying Party;
provided, however, that in no event will the Indemnifying Party be liable for
the fees and expenses of more than one separate firm for all Indemnified
Parties. If, in any case, the Indemnified Party employs separate counsel, the
Indemnifying Party will not have the right to direct the defense of the action
or proceeding on behalf of the Indemnified Party. All fees and expenses required
to be paid to the Indemnified Party pursuant to this Article VI will be paid
periodically during the course of the investigation or defense, as and when
reasonably itemized bills therefor are delivered to the Indemnifying Party in
respect of any particular Loss that is incurred. Notwithstanding anything
contained in this Section 6.3 to the contrary, an Indemnifying Party will not be
liable for the settlement of any action or proceeding effected without its prior
written consent (which consent will not be unreasonably withheld). The
Indemnifying Party will not, without the consent of the Indemnified Party (which
consent will not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement or otherwise seek to terminate any action or
proceeding in which any Indemnified Party is or could be a party and as to which
indemnification or contribution could be sought by such Indemnified Party under
this Article VI, unless such judgment, settlement or other termination (i)
provides solely for the payment of money, (ii) includes as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder and (iii) does
not include any statement as to as to an admission of fault, culpability or a
failure to act, by or on behalf of any Indemnified Party.
6.4    Contribution, etc.
(a)    If the indemnification provided for in this Article VI is unavailable to
an Indemnified Party under Sections 6.1 or 6.2 hereof in respect of any Losses
or is insufficient to hold the Indemnified Party harmless, then each applicable
Indemnifying Party (severally and not jointly), in lieu of indemnifying the
Indemnified Party, will contribute to the amount paid or payable by the
Indemnified Party as a result of the Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or
Indemnifying Parties, on the one hand, and the Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
the Losses as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party or Indemnifying Parties, on the one hand, and
the Indemnified Party, on the other hand, will be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
the Indemnifying Party or Indemnifying Parties or the Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.
(b)    The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding anything contained in this Section 6.4 to the contrary, an
Indemnifying Party that is a selling Holder will not be required to contribute
any amount in excess of the amount by which the total net proceeds (after any
discounts, commissions, transfer taxes, fees and expenses) received by such
Holder upon the sale of the Registrable Securities exceeds the amount of any
damages which such selling Holder has, in the aggregate, otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.
Article VII.    Default Payment.
If (a) any Registration Statement or Prospectus (or supplement thereto) is not
filed within the time periods specified herein, (b) any Registration Statement
is not declared effective by the SEC or does not otherwise become effective on
or prior to its required effectiveness date, or (c) after it has become
effective, such Registration Statement or related Prospectus ceases for any
reason to be effective and available to the Notice Holders as to all Registrable
Securities to which it is required to cover ((in each case, except as
specifically permitted herein) (each, a “Registration Default”)), then the
Company shall make a special payment (the “Default Payments”) to Notice Holders
of Convertible Preferred Stock then outstanding in an amount equal to 1.50% per
annum of the liquidation preference of each share of Convertible Preferred
Stock, payable in cash. Special payments shall accrue from the date of the
applicable Registration Default until such Registration Default has been cured,
and shall be payable quarterly in arrears on each January 15, April 15, July 15
and October 15 following such Registration Default to the record holder of the
Convertible Preferred Stock on the date that is 15 days prior to such payment
date, until paid in full. Special payments payable in respect of any
Registration Default shall be computed on the basis of a 360-day year consisting
of 12 30-day months. Special payments shall be payable only with respect to a
single Registration Default at any given time, notwithstanding the fact that
multiple Registration Defaults may have occurred and be continuing.
Notwithstanding anything in this Article VII to the contrary, (i) in no event
shall a Registration Default be deemed to have occurred and be continuing during
any Blackout Period permitted hereunder and (ii) the Company shall not be liable
for special payments under this Agreement as to any Registrable Securities
which are not permitted by the SEC to be included in a Registration Statement.
The Company shall have no liability to any Holder of Convertible Preferred Stock
for monetary damages with respect to any Registration Default with respect to
Registrable Preferred Securities other than the Default Payments provided for in
this Article VII (it being understood that nothing in this sentence affects the
remedies in respect of any Registration Default with respect to Registrable
Common Securities).
Article VIII.    Free Writing Prospectuses.
Each Holder represents that it has not prepared or had prepared on its behalf or
used or referred to, and agrees that it will not prepare or have prepared on its
behalf or use or refer to, any Free Writing Prospectus, and has not distributed
and will not distribute any written materials in connection with the offer or
sale of Common Stock or Convertible Preferred Stock without the prior written
consent of the Company and, in connection with any Underwritten Offering, the
underwriters. Any such Free Writing Prospectus consented to by the Company and
the underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.” The Company represents and agrees that it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
SEC, legending and record keeping.
Article IX.    Rule 144.
To the extent the following make available the benefits of certain rules and
regulations of the SEC which may permit the sale of restricted securities to the
public without registration or pursuant to a registration on Form S‑3, the
Company agrees to (a) use its reasonable efforts to file with the SEC in a
timely manner (after giving effect to all applicable grace periods) all reports
and other documents referred to in Rule 144(c) to the extent the Company is then
subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange
Act; (b) furnish to any Holder promptly upon written request a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
or a copy of the most recent annual or quarterly report of the Company (except
to the extent the same is available on the SEC’s website); and (c) take such
other actions as may be reasonably required by the Company’s transfer agent to
consummate any resale of Registrable Securities in accordance with the terms and
conditions of Rule 144.
Article X.    Participation in Underwritten Offerings.
Notwithstanding anything contained herein to the contrary, no Person may
participate in any Underwritten Offering pursuant to this Agreement unless that
Person (a) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements, custody agreements and other
documents reasonably required under the terms of such underwriting arrangements.
Article XI.    Miscellaneous.
11.1    Notices. All notices and other communications in connection with this
Agreement shall be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via facsimile
(with confirmation), mailed by registered or certified mail (return receipt
requested) or delivered by an express courier (with confirmation) to the parties
at the following addresses (or at such other address for a party as will be
specified by like notice):
(a)    If to the Company:
Kennedy-Wilson Holdings, Inc.
151 S. El Camino Drive
Beverly Hills, CA 90212
Email: mwindisch@kennedywilson.com and ilee@kennedywilson.com
Attention: Matthew Windisch and In Ku Lee
with a copy to:
Latham & Watkins LLP
355 South Grand Avenue, Suite 100
Los Angeles, CA, 90071
Email: julian.kleindorfer@lw.com
Attention: Julian Kleindorfer
(b)    If to the Investors:
To Quinton Heights, LLC at:
Quinton Heights, LLC
600 Steamboat Road, Floor 2
Greenwich, Connecticut 06830
Email: legal@eldridge.com
Attention: Legal Department
To Security Benefit Life Insurance Company at:
Security Benefit Life Insurance Company
One Security Benefit Place
Topeka, Kansas 66636
Email: investmentlegal@securitybenefit.com
Attention: Legal Department
in each case, with a copy to:
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Email: mpollin@sidley.com
Attention: Myles C. Pollin
(c)    If to any Holder (other than an Investor), to such Holder’s address on
file with the Company’s transfer agent.
11.2    Confidentiality. Each Holder will, and will cause its officers,
directors, employees, legal counsel, accountants, financial advisors and other
representatives (the “Restricted Parties”) to, hold in confidence any material
nonpublic information received by them pursuant to this Agreement, including
without limitation any material nonpublic information included in any
Registration Statement, Prospectus or Issuer Free Writing Prospectus proposed to
be filed with the SEC (until such Registration Statement, Prospectus or Issuer
Free Writing Prospectus has been filed) or provided pursuant to Section 5.1(i)
hereof. This Section 11.2 shall not apply to any information which (a) is or
becomes generally available to the public other than as a result of a
non-permitted disclosure, (b) was already in the Holder’s possession from a
non-confidential source prior to its disclosure by the Company, (c) is or
becomes available to the Holder on a non-confidential basis from a source other
than the Company, provided that such source is not known by the Holder to be
bound by confidentiality obligations or (d) is required to be disclosed by law,
an order of a court or by rules and regulations of an applicable regulatory
authority. In the case of proposed disclosure pursuant to (d) above, such Person
shall, to the extent permitted by applicable law, be required to give the
Company written notice of the proposed disclosure prior to such disclosure and,
to the extent permitted by applicable law, to cooperate with the Company, at the
Company’s cost, in any effort the Company undertakes to obtain a protective
order or other remedy. In the event that such protective order or other remedy
is not obtained, or that the Company waives compliance with this provision, the
Restricted Parties will furnish only that portion of such information that the
Restricted Parties are advised by legal counsel is legally required and will
exercise their commercially reasonable efforts, at the Company’s expense, to
obtain an order or other reliable assurance that confidential treatment will be
accorded such information.
11.3    Third Party Beneficiaries. This Agreement will be binding upon, inure to
the benefit of and be enforceable by each of the Holders and their respective
successors and assigns, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Holders in compliance with any
restrictions on transfer or assignment. Notwithstanding the foregoing or
anything to the contrary herein, unless any such successor or assign shall have
executed and delivered to the Company a Notice and Questionnaire (including a
checkmark in question no. 10 thereof) promptly following such acquisition of
Registrable Securities which contains such successor’s or assign’s express
acknowledgment that it will comply with the provisions of Section 11.2 hereof,
such successor or assign shall not be entitled to the benefits of this Agreement
set forth in the following sentence (and shall, for such purposes, be deemed not
to be a Holder or a Notice Holder). Such benefits are set forth in the following
provisions of this Agreement: (a) the first and third sentences of Section
2.1(b); (b) Article III; (c) the proviso to Section 5.1(a); and (d) Article VII.
Except as provided in this Section 11.3, each such successor and assign will be
deemed to be a “Holder” hereunder. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the Holders from time to time any rights or
remedies under this Agreement.
11.4    Entire Agreement. This Agreement (including the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the parties and supersedes all prior agreements and understandings, whether
written or oral, between the parties with respect to the subject matter of this
Agreement, except that the parties hereto acknowledge that any confidentiality
agreements heretofore executed among the parties shall continue in full force
and effect.
11.5    Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Holders
holding a majority of the Registrable Securities and the Company or, in the case
of a waiver, by the party waiving compliance. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of holders of Registrable Securities
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of at least a majority of the
Registrable Securities being sold by such holders pursuant to such Registration
Statement. In addition, a waiver of Piggyback Rights (or any other rights under
Article III) with respect to any single Piggyback Rights Company Offering will
be effective if reflected in a written instrument executed by Notice Holders
holding a majority of the total number of Registrable Common Securities then
outstanding and held by Notice Holders (and, for these purposes, the Company
will be entitled to assume as true all information contained in the Notice and
Questionnaires theretofore delivered by Holders to the Company to the extent
such Holders have not subsequently notified the Company to the contrary). No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement. The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.
11.6    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.
11.7    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
11.8    Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.
11.9    Specific Performance. The parties acknowledge and agree that any breach
of the terms of this Agreement would give rise to irreparable harm for which
money damages would not be an adequate remedy, and, accordingly, the parties
agree that, in addition to any other remedies, each will be entitled to enforce
the terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting bond.
[Signature Page Follows]





IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
KENNEDY-WILSON HOLDINGS, INC.
By:            
    Name:
    Title:
QUINTON HEIGHTS, LLC


By:            
    Name: Todd Boehly
    Title: Chief Executive Officer
SECURITY BENEFIT LIFE INSURANCE COMPANY


By:            
    Name: Joseph Wittrock
    Title: Chief Investment Officer

























SCHEDULE I
INVESTORS


1.
Quinton Heights, LLC

2.
Security Benefit Life Insurance Company

























    

EXHIBIT A
Form of Notice and Questionnaire


The undersigned beneficial holder of Registrable Securities (as defined in the
Registration Rights Agreement referred to below) of Kennedy-Wilson Holdings,
Inc. (the “Company”) understands that the Company has filed, or intends to file,
with the Securities and Exchange Commission (the “Commission”) a registration
statement (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “Securities Act”) as to which Registrable Securities may be
required to be included pursuant to the terms of that certain registration
rights agreement (the “Registration Rights Agreement”), dated as of [__], among
the Company and the Investors named therein. All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Registration
Rights Agreement.


In order to be named as a selling stockholder in, and to sell or otherwise
dispose of any Registrable Securities pursuant to, the Registration Statement,
and in order to be entitled to receive notices with respect to Piggyback Rights,
the undersigned beneficial owner of Registrable Securities (the “Selling
Securityholder”) hereby gives notice to the Company of the information set forth
below. The Selling Securityholder, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.


1.
Selling Securityholder information:



(a)
Full legal name of Selling Securityholder:



    


(b)
Full legal name of registered holder (if not the same as (a) above) through
which the Registrable Securities listed in Item 3 below are held:



    


(c)
Full legal name of Depository Trust Company participant (if applicable and if
not the same as (b) above) through which the Registrable Securities listed in
Item 3 below are held:



    


(d)
Taxpayer identification or social security number of Selling Securityholder:



    


2.
Address for notices to Selling Securityholder:



    


    


    


Telephone:        


Fax:        


E-mail address:        


Contact person:        


3.
Beneficial ownership of Registrable Securities:



State the type of Registrable Securities (Convertible Preferred Stock or Common
Stock) and the number of shares of Convertible Preferred Stock or Common Stock,
as applicable, beneficially owned by you. Check any of the following that
applies to you.


I own Convertible Preferred Stock:


Number of shares:        


CUSIP No(s).:        


I own shares of Common Stock that were issued upon conversion of the Convertible
Preferred Stock:


Number of shares:        


CUSIP No(s).:        


4.
Beneficial ownership of other securities of the Company owned by the Selling
Securityholder:



Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed in Item 3 above.


(a)
Type and amount of other securities beneficially owned by the Selling
Securityholder:



    


    


(b)
CUSIP No(s). of the other securities listed in (a) beneficially owned:



    


    


5.
Relationships with the Company:



(a)
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years?



Yes.


No.


(b)
If your response to (a) above is “Yes,” please state the nature and duration of
your relationship with the Company:



    


    


7.
Broker-dealers and their affiliates:



The Company may have to identify the Selling Securityholder as an underwriter in
the Registration Statement or related prospectus if:


•
the Selling Securityholder is a broker-dealer and did not receive the
Registrable Securities as compensation for underwriting activities or investment
banking services or as investment securities; or

•
the Selling Securityholder is an affiliate of a broker-dealer and either (1) did
not acquire the Registrable Securities in the ordinary course of business; or
(2) at the time of its purchase of the Registrable Securities, had an agreement
or understanding, directly or indirectly, with any person to distribute the
Registrable Securities.



Persons identified as underwriters in the Registration Statement or related
prospectus may be subject to additional potential liabilities under the
Securities Act and should consult their legal counsel before submitting this
Notice and Questionnaire.


(a)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?



Yes.


No.


(b)
If your response to (a) above is “No,” are you an “affiliate” of a broker-dealer
that is registered pursuant to Section 15 of the Exchange Act?



Yes.


No.


For the purposes of this Item 7(b), an “affiliate” of a registered broker-dealer
includes any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer.


(c)
Did you acquire the securities listed in Item 3 above in the ordinary course of
business?

Yes.


No.


(d)
At the time of your purchase of the securities listed in Item 3 above, did you
have any agreements or understandings, directly or indirectly, with any person
to distribute the securities?



Yes.


No.


(e)
If your response to (d) above is “Yes,” please describe such agreements or
understandings:



    


    


(f)
Did you receive the securities listed in Item 3 above as compensation for
underwriting activities or investment banking services or as investment
securities?



Yes.


No.


(g)
If your response to (f) above is “Yes,” please describe the circumstances:



    


    


8.
Nature of beneficial ownership:



The purpose of this section is to identify the ultimate natural person(s) or
publicly held entity(ies) that exercise(s) sole or shared voting or dispositive
power over the Registrable Securities.


(a)
Is the Selling Securityholder a natural person?



Yes.


No.


(b)
Is the Selling Securityholder required to file, or is it a wholly owned
subsidiary of an entity that is required to file, periodic and other reports
(for example, Forms 10-K, 10-Q and 8-K) with the Commission pursuant to Section
13(a) or 15(d) of the Exchange Act?



Yes.


No.


(c)
Is the Selling Securityholder an investment company, or a subsidiary of an
investment company, registered under the Investment Company Act of 1940, as
amended?



Yes.


No.


(d)
If the Selling Securityholder is a subsidiary of such an investment company,
please identify the investment company:



    


    


(e)
Identify below the name of each natural person or entity that has sole or shared
investment or voting control over the securities listed in Item 3 above:



    


    


***PLEASE NOTE THAT THE COMMISSION REQUIRES THAT THESE NATURAL PERSONS AND
ENTITIES BE NAMED IN THE PROSPECTUS***


9.
Securities received from named selling securityholder:



(a)
Did you receive your Registrable Securities listed above in Item 3 as a
transferee from selling securityholder(s) previously identified in the
Registration Statement?



Yes.


No.


(b)
If your response to (a) above is “Yes,” please answer the following two
questions:



(i)
Did you receive such Registrable Securities listed above in Item 3 from the
named selling securityholder(s) prior to the effectiveness of the Registration
Statement?



Yes.


No.


(ii)
Identify below the names of the selling securityholder(s) from whom you received
the Registrable Securities listed above in Item 3 and the date on which such
securities were received.



    


    


    


    




10.
Benefit of Demand Underwritten Offerings, Piggyback Rights and Certain Other
Rights:



In order for the Holder to be entitled to benefits of the Registration Rights
Agreement which would necessitate the Company to divulge to the Holder
information concerning the proposed filing of a Registration Statement with the
SEC or a proposed offering of Registrable Securities in advance of such filing
or a public announcement of such offering, including with respect to Demand
Underwritten Offerings and Piggyback Rights, all as further set forth in Section
11.3 of the Registration Rights Agreement, please check the box below:


The undersigned agrees that it will treat as confidential the receipt of any
materials provided to it pursuant to (i) the first and third sentences of
Section 2.2(b); (b) Article III; and (c) the proviso to Section 5.1(a) of the
Registration Rights Agreement and shall not disclose or use the information
contained in the same without the prior written consent of the Company until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the undersigned in
breach of the terms of this agreement.


If you need more space for your responses, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Notice and Questionnaire.
Please note that you may be asked to answer additional questions depending on
your responses to the above questions.







IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent, and hereby agrees to be bound by the terms of the
Registration Rights Agreement to the same extent as if the undersigned were
named as a “Holder” thereunder.


Dated:            Beneficial owner:        


By:        


Name:        


Title:        


PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO KENNEDY-WILSON HOLDINGS, INC. AT:


Kennedy-Wilson Holdings, Inc.
151 S. El Camino Drive
Beverly Hills, CA 90212
Email: mwindisch@kennedywilson.com and ilee@kennedywilson.com
Attention: Matthew Windisch and In Ku Lee








ACTIVE 248820310v.13